DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 9,374,464 B1  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 9,374,464 B1 except that “determined IVR response to the IVR system for presentation to the telephone device of the use." Therefore, claim 1 of the present invention is broader than the patented claim 1.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,645220 B1 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 10,645220 B1 except that “ wherein each IVR menu option of the plurality of IVR menu options is determined based on the correlated online user activity data of electronic network activity." Therefore, claim 1 of the present invention is broader than the patented claim 1.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 11,283,922 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 11,283,922 B2except that “automated voice menu to present to the user, based on the correlated call data and online attribution data." Therefore, claim 1 of the present invention is broader than the patented claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2014/0278953 A1 to Ismail et al. (hereinafter “Ismail”)
Regarding claim 1, Ismail discloses a computer-implemented method for data-linked telecommunications, the method comprising:
receiving, over an electronic network, call data relating to a telephone call from a user device (Fig. 5 and paragraph [0047]; a business 116 receives a call from a consumer 11):
accessing, by at least one processor, a database storing correlated call data and online attribution data associated with the user device (paragraphs [0009], [0013] and [0030]; system 102 utilizes a cross-channel targeting database 104 that correlates a telephone number of a consumer with a masked user identifier associated with that consumer. The correlation between telephone number and masked user identifier is used by the system to target advertisements to the consumer across a different channel than an original contact with the consumer occurred);
retrieving, by the at least one processor, correlated call data and online attribution data associated with the user device (paragraphs [0044], [0051] and [0054]; system may request that the corresponding publisher display a desired targeted advertisement or advertising campaign to the consumer the next time the consumer uses a web browser 136 to access a website of the publisher. The publisher identifies the consumer by the masked user identifier that is provided by the system 102. The publisher retrieves the unique user identifier that corresponds to the masked user identifier, and uses the unique user identifier to serve advertisements to the desired consumer); and
determining, by the at least one processor, targeted electronic content to present to the user, based on the retrieved correlated call data and online attribution data (Abstract, paragraphs [0054] and [0057]; a telephone number of a consumer is used to identify a masked identifier of the consumer. Advertisements are then targeted to the consumer using the masked identifier).

Regarding claim 2, Ismail discloses the method according to claim 1, further comprising:
receiving, over the electronic network, user data relating to interactions by a computing device of the user with a publisher server, the user data including a user identifier of the user (paragraphs [0010] and [0054]; system may request that the corresponding publisher display a desired targeted advertisement or advertising campaign to the consumer the next time the consumer uses a web browser 136 to access a website of the publisher. The publisher identifies the consumer by the masked user identifier that is provided by the system 102. The publisher retrieves the unique user identifier that corresponds to the masked user identifier, and uses the unique user identifier to serve advertisements to the desired consumer).

Regarding claim 3, Ismail discloses the method according to claim 2, further comprising:
accessing, by at least one processor, a database storing correlated call data and user data (paragraphs [0009], [0013] and [0030]; system 102 utilizes a cross-channel targeting database 104 that correlates a telephone number of a consumer with a masked user identifier associated with that consumer. The correlation between telephone number and masked user identifier is used by the system to target advertisements to the consumer across a different channel than an original contact with the consumer occurred):
retrieving, by the at least one processor, correlated call data and user data based on the user identifier of the user data (paragraphs [0044], [0051] and [0054]; system may request that the corresponding publisher display a desired targeted advertisement or advertising campaign to the consumer the next time the consumer uses a web browser 136 to access a website of the publisher. The publisher identifies the consumer by the masked user identifier that is provided by the system 102. The publisher retrieves the unique user identifier that corresponds to the masked user identifier, and uses the unique user identifier to serve advertisements to the desired consumer); and
correlating, by the at least one processor, the received user data with retrieved call data and user data (paragraphs [0009], [0013] and [0030]; system 102 utilizes a cross-channel targeting database 104 that correlates a telephone number of a consumer with a masked user identifier associated with that consumer. The correlation between telephone number and masked user identifier is used by the system to target advertisements to the consumer across a different channel than an original contact with the consumer occurred).

Regarding claim 4, Ismail discloses the method according to claim 1, wherein the call data includes at least one of call metadata, a telephone number dialed, a call time, a call date, a length of the phone call, responses by the user to an automated voice system, and data related to the user calling (Abstract, paragraphs [0040] and [0042]; the system 102 has confirmed that the user identifier and telephone number are associated with the same consumer).

Regarding claim 5, Ismail discloses the method according to claim 1, further comprising:
receiving, over the electronic network, updated call data relating to the telephone call from the user to an automated voice system; and correlating, by the at least one processor, the updated call data with retrieved call data and online attribution data (paragraphs [0040] and [0048]; system 102 may receive data 420b . . . 420n from other publishers that are correlated to the same user telephone number 412. In such a case, the system 102 stores such data in association with the same telephone number so that it might be easily retrieved).

Regarding claim 6, Ismail discloses the method according to claim 5, wherein the targeted electronic content is present to the user through a computing device of the user (paragraphs [0014] and [0016]; please see personal computer and laptop computer).

Regarding claim 7, Ismail discloses the method according to claim 5, wherein the targeted electronic content is present to the user through a mobile device used by the user to make the telephone call (paragraphs [0016] and [0031]; please see mobile phone).

Regarding claim 15, Ismail discloses the system according to claim 8, wherein the call data comprises a phone number dialed, and further comprising:
determining an automated voice menu based at least in part on the phone number dialed (paragraphs [0047] and [0048]; The call center can also determine the dialed number (e.g., "1-800-NORTHCO"). The business 116a may store information such as an ANI-determined consumer phone number ("206-555-0001"), the time of the call, the number dialed, and so on, in table 300).

Claims 8-14 are system claims correspond to method claims 1-7. Therefore, claims 8-14 have been analyzed and rejected based on system claims 1-7.

Claims 16-20 are a non-transitory computer-readable medium claims correspond to method claims 1-5. Therefore, claims 16-20 have been analyzed and rejected based on system claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653